DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 September 2021 and 03 December 2021 have been considered by the examiner except where lined through. Explanations on why the information was not considered can be found below.
The examiner did not consider US 6,730,807 B1 (US Patent Cite No. 1 on the IDS submitted 03 December 2021) because the reference was previously made of record on the PTO-892 included with the Office action mailed 01 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 21, while there is support to recite a carbodiimide crosslinking agent produced from a starting material containing 1,3-bis(1-methyl-1-isocyanatoethyl)benzene and a polyalkylene glycol monomethyl ether (instant specification, [0054]), there is no support to broadly claim a carbodiimide crosslinking agent produced from any polyalkylene glycol monomethyl ether and any polyisocyanate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, the claim recites “the adhesive according to claim 1, wherein the carbodiimide crosslinking agent (C) is produced from a polyalkylene glycol 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”) and Imashiro et al. (US 6,124,398, “Imashiro”). It is noted that the disclosure of Iwata is based off a machine translation of the reference supplied with the information disclosure statement (IDS) filed 18 September 2020.
With respect to claim 1, Tetsui discloses an aqueous urethane resin composition comprising a urethane resin (A), a nonionic emulsifier (B), an aqueous medium (C), a neutralizer, i.e. neutralizing agent, and other additives ([0061]). The neutralizing agent includes bases ([0062]). Other additives include a coagulant (D) ([0064]), which include crosslinkers ([0065]), such as carbodiimide crosslinkers ([0068]). The urethane resin (A) is an anionic urethane resin ([0014]).
Tetsui does not disclose wherein the anionic urethane resin (A) has a flow-starting temperature of 100°C or less, nor wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexylmethane diisocyanate.
Iwata teaches a polyurethane having a flow-starting temperature of 60°C or less, which ensures good initial adhesiveness ([0039]).
Tetsui and Iwata are analogous inventions in the field of anionic polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic urethane resin of Tetsui to have a flow-starting temperature of 60°C or less as taught by Iwata in order to provide a polyurethane adhesive having good initial adhesiveness (Iwata, [0039]).
Tetsui in view of Iwata does not disclose wherein the carbodiimide crosslinking agent is produced from a starting material comprising one or more polyisocyanates selected from the group consisting of 1,3-bis(1-methyl-1-isocyanatoethyl)benzene, 1,4-bis(1-methyl-1-isocyanatoethyl)benzene, and dicyclohexylmethane diisocyanate.
Imashiro teaches a carbodiimide crosslinking agent having good solubility or dispersibility in water (Col. 1, lines 7-8). The carbodiimide crosslinking agent is made from one or more isocyanates including 4,4’-dicyclohexylmethane diisocyanate, i.e. dicyclohexylmethane diisocyanate, and tetramethylxylylene diisocyanate, i.e. 1,3-bis(1-methyl-1-isocyanatoethyl)benzene (Col. 2, lines 36-49). The carbodiimide crosslinking agent is used in adhesives (Col. 3, line 25) and used in combination with polymers including polyurethane (Col. 5, lines 48-55).
Tetsui in view of Iwata and Imashiro are analogous inventions in the field of carbodiimide crosslinking agents for polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbodiimide crosslinking agent of Tetsui in view of Iwata to be the carbodiimide crosslinking agent made from at least one of dicyclohexylmethane diisocyanate and 1,3-bis(1-methyl-1-isocyanatoethyl)benzene as taught by Imashiro in order to provide a coating having good hardness and good resistance to water, chemicals, and wear (Imashiro, Col. 3, lines 18-23).
With respect to claim 5, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.
With respect to claim 21, Imashiro teaches the carbodiimide has a monofunctional water-soluble or dispersible organic compound used to impart solubility or dispersibility in water to the carbodiimide compound (Col. 4, lines 40-42). The monofunctional water-soluble or dispersible organic compound includes monoalkyl ethers (Col. 4, lines 51-52) such as polyethylene glycol monomethyl ether, polypropylene glycol monomethyl ether, and the like (Col. 4, lines 58-61), which are polyalkylene glycol monomethyl ethers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene glycol monomethyl ether or polypropylene glycol monomethyl ether in the preparation of the carbodiimide of Tetsui in view of Iwata and Imashiro in order to impart solubility or dispersibility in water to the carbodiimide compound (Imashiro, Col. 4, lines 40-42).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”) and Imashiro et al. (US 6,124,398, “Imashiro”) as applied to claim 1 above, and further in view of Nabe et al. (WO 2015/166808 A1, “Nabe”). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information .
With respect to claim 2, Tetsui in view of Iwata and Imashiro does not disclose wherein the anionic urethane resin has an acid value in the range of 1 to 35 mg KOH/g.
Nabe teaches an aqueous anionic polyurethane resin (Abstract) having an acid value of 2 to 200 mg KOH/g, which improves water dispersion stability of the polyurethane resin ([0099]).
Tetsui in view of Iwata and Imashiro and Nabe are analogous inventions in the field of aqueous anionic polyurethane resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anionic polyurethane of Tetsui in view of Iwata and Imashiro to have an acid value of 2 to 35 mg KOH/g as taught by Nabe in order to improve the water dispersion stability of the anionic polyurethane (Nabe, [0099]).
With respect to claim 11, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”) and Imashiro et al. (US 6,124,398, “Imashiro”) as applied to claim 1 above, and further in view of the evidence provided by PubChem (Trimethylamine, Triethylamine, and Deanol). It is noted that the disclosure of Iwata is based off a machine translation of the reference included with the information disclosure statement (IDS) filed 18 September 2020.
With respect to claim 3, Tetsui discloses the neutralizer includes tertiary amines such as trimethylamine, triethylamine, and dimethylethanolamine ([0062]). As evidenced by PubChem: trimethylamine has a boiling point of 2.87°C (Trimethylamine, page 7, “3.2.5 Boiling Point”); triethylamine has a boiling point of 89.3°C (Triethylamine, pages 6-7, “3.2.4 Boiling Point”); and dimethylethanolamine (another name of deanol) has a boiling point of 135°C (Deanol, pages 6-7, “4.2.4 Boiling Point”), which are all below 200°C.
With respect to claim 12, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsui (US 2016/0208432 A1) in view of Iwata et al. (JP 2008-266520 A, “Iwata”), Imashiro et al. (US 6,124,398, “Imashiro”), and Nabe et al. (WO 2015/166808 A1, “Nabe”) as applied to claim 2 above, and further in view of the evidence provided by PubChem (Trimethylamine, Triethylamine, and Deanol.
With respect to claim 7, Tetsui discloses the neutralizer includes tertiary amines such as trimethylamine, triethylamine, and dimethylethanolamine ([0062]). As evidenced by PubChem: trimethylamine has a boiling point of 2.87°C (Trimethylamine, page 7, “3.2.5 Boiling Point”); triethylamine has a boiling point of 89.3°C (Triethylamine, pages 6-7, “3.2.4 Boiling Point”); and dimethylethanolamine (another name of deanol) has a boiling point of 135°C (Deanol, pages 6-7, “4.2.4 Boiling Point”), which are all below 200°C.
With respect to claim 14, Tetsui discloses the amount of the coagulant (D), i.e. carbodiimide crosslinking agent, is 0.1 to 20 parts by mass relative to 100 parts by mass of the anionic urethane resin (A) ([0069]), which overlaps with the range presently claimed.

Response to Arguments
Due to the amendment to claim 2, the claim objection to claim 2 is withdrawn.
Due to the cancellation of claims 4, 8-10, 13, and 15-16, the 35 U.S.C. 103 rejections of claims 4, 8-10, 13, and 15-16 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1 and 5 over Iwata in view of the evidence provided by Tawada and Blum are withdrawn.

Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Tetsui in view of Iwata and Imashiro, Applicant argues the references do not teach or suggest the specifically 
In response to Applicant’s argument that Tetsui nor Iwata disclose the crosslinking agent, the examiner acknowledges that while Tetsui and Iwata may not disclose the claimed carbodiimide crosslinking agent, the references were not used to meet this limitation. Rather, Imashiro was used to meet this limitation. Imashiro teaches a carbodiimide crosslinking agent having good solubility or dispersibility in water (Col. 1, lines 7-8) made from one or more isocyanates including 4,4’-dicyclohexylmethane diisocyanate, i.e. dicyclohexylmethane diisocyanate, and tetramethylxylylene diisocyanate, i.e. 1,3-bis(1-methyl-1-isocyanatoethyl)benzene (Col. 2, lines 36-49). The carbodiimide crosslinking agent is used in adhesives (Col. 3, line 25) and used in combination with polymers including polyurethane (Col. 5, lines 48-55). Tetsui in view of Iwata and Imashiro are analogous inventions in the field of carbodiimide crosslinking agents for polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbodiimide crosslinking agent of Tetsui in view of Iwata to be the carbodiimide crosslinking agent taught by Imashiro in order to provide a polyurethane having good 
In response to Applicant’s argument that one of ordinary skill in the art would have no reasonable expectation of success, this is not found persuasive. There are no limitations regarding solubility in the present claims. It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Given that there is proper motivation to combine the references as set forth above, there would be a reasonable expectation of success when combining the references. Further, even if there were limitations in the claims regarding the crosslinking agent (C) significantly increasing solubility, given that Tetsui in view of Iwata and Imashiro disclose an adhesive as claimed including a crosslinking agent identical to that claimed, one would expect such crosslinking agent to necessarily impart solubility to the same extent as that of the present invention. If Applicant is trying to establish criticality of using the claimed crosslinking agent to produce an adhesive with superior solubility properties, it is noted that Applicant has provided no evidence, i.e. data, that an increase in solubility in the aqueous medium occurs. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or 
In response to Applicant’s argument that Iwata nor Tetsui teaches or suggest the use of a crosslinking agent formed from polyisocyanate and a polyalkylene oxide, it is unclear why Applicant is arguing this given that claim 1 does not require the use of a polyalkylene oxide, and further claim 21 does not require the use of a polyalkylene oxide but rather a polyalkylene glycol monomethyl ether, which is a different compound than a polyalkylene oxide. Regardless, Imashiro teaches the carbodiimide has a monofunctional water-soluble or dispersible organic compound used to impart solubility or dispersibility in water to the carbodiimide compound (Col. 4, lines 40-42). The monofunctional water-soluble or dispersible organic compound includes monoalkyl ethers (Col. 4, lines 51-52) such as polyethylene glycol monomethyl ether, polypropylene glycol monomethyl ether, and the like (Col. 4, lines 58-61), which are polyalkylene glycol monomethyl ethers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene glycol monomethyl ether or polypropylene glycol monomethyl ether in the preparation of the carbodiimide of Tetsui in view of Iwata and Imashiro in order to impart solubility or dispersibility in water to the carbodiimide compound (Imashiro, Col. 4, lines 40-42). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787